—Order unanimously affirmed without costs. Memorandum: Plaintiffs appeal from an order that granted the motion of defendants to amend their answer to assert an affirmative defense of limited liability pursuant to CPLR 1601 (1) and denied the cross motion of plaintiffs to try their negligence action separately from defendants’ third-party action. At oral argument, the parties informed this Court that the case had since been tried with a substantial verdict for plaintiffs. Plaintiffs withdrew those portions of their brief contesting the propriety of trying the main *966action with the third-party action and the application of CPLR 1601 (1) with respect to defendants and third-party defendant. We conclude that the order allowing amendment of the answer with regard to the parties in the main action and the third-party action was within Supreme Court’s broad discretion. (Appeal from Order of Supreme Court, Oneida County, Shaheen, J. — Amend Answer.) Present — Pine, J. P., Lawton, Wesley, Davis and Boehm, JJ.